                      IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                             CASE NO. 5:19-cv-00427-BO

 NOKIA TECHNOLOGIES OY,                          )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )
                                                 )
 LENOVO (SHANGHAI)                               )
 ELECTRONICS TECHNOLOGY CO.                      )
 LTD.; LENOVO GROUP, LTD.;                       )
 LENOVO BEIJING, LTD.; LENOVO PC                 )
 HK LIMITED; LENOVO (UNITED                      )
 STATES), INC.                                   )
                                                 )
        Defendants.

                     NOTICE OF SPECIAL, LIMITED APPEARANCE

       NOW COMES the undersigned, William F. Lee, and hereby enters a special, limited

appearance as counsel for Lenovo PC HK Limited, for the sole purpose of contesting process,

service of process, and personal jurisdiction, in association with local counsel, Jacob S. Wharton,

Womble Bond Dickinson (US) LLP, One West Fourth Street, Winston-Salem, North Carolina

27101 and Hayden J. Silver, III, Womble Bond Dickinson (US) LLP, 555 Fayetteville Street, Suite

1100, Raleigh, North Carolina 27601.

       Pursuant to Fed. R. Civ. P. 5, copies of all correspondence and pleadings should be mailed

to the undersigned at the address below or by electronic filing notification. I certify that I will

submit any document to local counsel for review prior to filing the document with the Court.




          Case 5:19-cv-00427-BO Document 98 Filed 09/08/20 Page 1 of 3
This the 8th day of September 2020.

                            WILMERHALE

                            /s/ William F. Lee
                            William F. Lee, MA Bar. No. 291960
                            Wilmer Cutler Pickering Hale and Dorr LLP
                            60 State Street
                            Boston, MA 02109
                            617-526-6000
                            William.Lee@wilmerhale.com

                            /s/ Jacob S. Wharton
                            Jacob S. Wharton, NCSB No. 37421
                            WOMBLE BOND DICKINSON (US) LLP
                            One West 4th Street
                            Winston-Salem, North Carolina 27101
                            Telephone: (336) 747-6609
                            E-mail: jacob.wharton@wbd-us.com
                            Attorneys for Defendant Lenovo PC HK Limited




                                      2

  Case 5:19-cv-00427-BO Document 98 Filed 09/08/20 Page 2 of 3
                                  CERTIFICATE OF SERVICE

        I hereby certify that on this day, the foregoing Notice of Special, Limited Appearance was
electronically filed with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following:

 Matthew P. McGuire
 Alston & Bird LLP
 555 Fayetteville Street, Ste. 600
 Raleigh, NC 27601

 Thomas G. Walker
 Alston & Bird LLP
 101 South Tryon St., Ste. 4000
 Charlotte, NC 28280


       This the 8th day of September 2020.


                                     WILMERHALE

                                     /s/ William F. Lee
                                     William F. Lee, MA Bar. No. 291960
                                     Wilmer Cutler Pickering Hale and Dorr LLP
                                     60 State Street
                                     Boston, MA 02109
                                     617-526-6000
                                     William.Lee@wilmerhale.com
                                     Attorney for Defendant Lenovo PC HK Limited




                                                3

          Case 5:19-cv-00427-BO Document 98 Filed 09/08/20 Page 3 of 3
